DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 1 of 6




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            DERRICK STEWART,
            on behalf of himself, FLSA Collective Plaintiffs,
            and the Class,
                                                                          Case No.: 1:20-cv-00885
                             Plaintiffs,

                                              v.                          DECLARATION OF DERRICK
                                                                          STEWART
            HUDSON HALL LLC
                  d/b/a MERCADO LITTLE SPAIN,
            HUDSON HALL HOLDINGS LLC
                  d/b/a MERCADO LITTLE SPAIN,
            THINK FOOD GROUP, LLC,
            and JOSÉ RAMON ANDRÉS PUERTA
                  a/k/a JOSÉ ANDRÉS,

                             Defendants.

                                        DECLARATION OF DERRICK STEWART

                     I, DERRICK STEWART, under penalty of perjury, affirm as follows:

                     1.      On or around March 1, 2019, I began working for Defendants to work as a non-

            managerial line cook. I was terminated in or around September 2019.

                     2.      Starting on March 1, 2019, I worked for Defendants’ Leña Restaurant located

            inside MERCADO LITTLE SPAIN at 10 Hudson Yards, New York, NY 10001 (“Little Spain

            Marketplace”).

                     3.      A month or so later (as best I recall), I was transferred internally to work at the

            Spanish Diner Restaurant located inside MERCADO LITTLE SPAIN. Also around the same

            time, I began working four additional shifts at the Frutas & Verduras Kiosk inside MERCADO

            LITTLE SPAIN.
DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 2 of 6




                     4.       From June 2019 until the end of my employment with Defendants, I worked

            primarily at the Spanish Diner Restaurant and Frutas & Verduras Kiosk, but I also worked at the

            other Restaurants and Kiosks on an as needed basis.

                     5.      From March 1, 2019 to May 13, 2019, I typically worked five (5) days per week

            for at least seven (7) hours per day, for a total of at least thirty-five (35) hours each week at an

            hourly rate of $17.00. Often, I would work up to forty (40) hours per week.

                     6.      From May 13, 2019 to in or around September 2019, I typically worked five (5)

            days per week for at least nine (9) hours per day, for a total of at least forty-five (45) hours each

            week at an hourly rate of $17.00. Sometimes, I worked ten (10) or eleven (11) hours per shift.

                     7.      Between May 20, 2019 to May 26, 2019, I worked in excess of 52.94 hours and

            was paid a straight rate of $17.00 for a total of $899.98. Based on my conversations with the

            individuals listed in ¶ 17 below, Defendants also failed to pay overtime premiums to other

            employees.

                     8.      Additionally, Defendants used a variety of mechanisms to time shave me and

            other employees at both the beginnings and ends of our shifts.

                     9.      I and other kitchen employees were required to appear at the Little Spain

            Marketplace long before our scheduled start time, and before we were allowed to clock-in. As

            part of our expected duties, we were required to change into the company uniform and drop-off

            our equipment in the company locker-room. Little Spain Marketplace required our uniform for

            aesthetics, and because we were in the food-industry, to ensure cleanliness of those handling

            food. As Little Spain Marketplace has hundreds of employees, the wait for the locker-room to

            change was significant, especially as the locker was co-ed, with cameras inside. Those wanting

            privacy to change had to use the bathroom stalls, of which there were only two, so the wait was

            then even longer.

                                                             2
DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 3 of 6




                     10.     Moreover, kitchen workers were required to bring their own equipment, such as

            knives, to work, and the locker-room contained a very limited number of lockers in which to

            store this equipment. So it took additional time to find a locker not in use, or find a person both

            trustworthy and willing to share. Additionally, as Little Spain Marketplace was a large facility, it

            took additional time to walk from the locker-room to our workstations, which housed the only

            machines where we could clock-in. Between the wait to change into our uniform, the hunting

            down of an available locker, and the walk over to our stations to clock-in, a significant amount of

            unpaid time accrued. Additionally, managers would often ask for my assistance on various tasks

            as soon as I left the locker room and before I could reach my workstation to clock-in, so this

            work also went uncompensated. Together, these off-the-clock activities amounted to an average

            of 15-20 minutes of uncompensated pre-shift work time every day.

                     11.     Defendants had a policy where employees could only clock-in or clock-out for a

            ten (10) minute window at the start or end of our shifts. If we tried to clock-in or clock-out more

            than five minutes before or after our scheduled time for doing so, we would require a manager’s

            approval. The machine simply would not let us clock in or out unless it facially recognized a

            manager.

                     12.     This policy led to significant time shaving at the beginning of my shifts (and those

            of other employees). Because it was difficult to find managers to make their way to a machine

            and clock us in, I and other employees would have to begin working without clocking in at least

            three to four times a week. Even when I did succeed in clocking in, I would have to spend at

            least 10-15 minutes looking for an available manager to enable this. I would write down the

            actual time when I started working and later give it to a manager to input into the system. But

            less time would be inputted into the system than I had actually worked. Other employees

            complained of the same problem.

                                                              3
DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 4 of 6




                     13.     Defendants would exploit the narrow window for clocking in and out to shave my

            time at the end of my shift as well. Since practically no one was ready to clock-out within five

            (5) minutes of the scheduled time, we would nearly always need managerial approval. Managers

            would then want to clock us out all at the same time, so as not to have to deal with the issue

            again. Once they did that, however, they would ask us to stay on and complete various necessary

            tasks, like cleaning and scrubbing the floor, and promised to add the additional time to our

            timesheets, but they never actually did this. I was usually expected to perform these off-the-clock

            work tasks for an average of thirty (30) minutes after the close of each scheduled shift, four (4)

            times per week. Therefore, I performed an average of two (2) hours of off-the-clock work each

            week, due to this mandated off the clock work. Based on my direct observations and

            conversations with other employees, including those listed in ¶ 17 below, my coworkers were

            similarly time-shaved.

                     14.     Beyond this, walking back to the locker room and waiting for a bathroom stall to

            open (so I could change out of my uniform) also added an additional 10-15 minutes of post-shift

            work time at the end of the shift every day.

                     15.     Defendants deducted all break times, even those times, which lasted less than

            twenty (20) minutes. Defendants also deducted break times for breaks that I and other employees

            were too busy to actually take.

                     16.     I personally observed that other employees were subject to the same policies and

            often complained to managers about the time-shaving. My co-workers and I frequently talked to

            each other about Defendants’ pay policies before work while working off-the-clock, during

            breaks, and also after work. Everybody routinely complained about how unfair it was that

            Defendants were not paying us properly for all hours we worked. We complained that these




                                                             4
DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 5 of 6




            couple hours each week would really start adding up over time, but we would never be paid for

            those hours.

                     17.     Based on my personal observations and conversations with other employees, all

            other employees employed by Defendants in regardless of Restaurant or Kiosk within the

            MERCADO LITTLE SPAIN were subject to the same unlawful wage and hour policies

            described above. Such co-workers include, but are not limited to:

                          Name                                Position               Location
                     Shana Ramington                         Line Cook             Lena and Mar
                      Shannon Brown                          Line Cook            Spanish Diner
                     Stephanie Cantao                        Line Cook            Spanish Diner
                       Jerry [LNU]                             Porter            Various Locations
                       Quana [LNU]                             Barista               Unknown
                    Xavier Scott [LNU]                       Line Cook          Lena and All Kiosks


                     18.     I would frequently speak with my co-workers in the locker-room, during breaks

            and after-work about the issues at Little Spain Marketplace. I remember a couple instances in

            June of 2019 riding the train back with Quana and Xavier, where they stated they would

            frequently try and get management to fix their hours, because they were getting it wrong, and

            also expressed frustration with the every morning’s delay in clocking in, which occurred due to

            the locker-room and need for managerial approval.

                     19.     I remember a few instances in July 2019 running into Shana, Shannon, and

            Stephanie outside the locker-room before we were allowed to clock-in. We always complained

            that it was “a zoo” and took “forever” to get changed and over to our station. We all thought it

            was unfair, that Defendants required us to get in early to change, find a locker to store our

            required equipment, then walk all the way across the marketplace before allowing us to finally

            clock-in, that is if we were lucky enough to arrive in the ten (10) minute window mandated by

            Defendants.


                                                                 5
DocuSign Envelope ID: 7A812D12-1B0B-48E3-AE7B-358279329DAA
                    Case 1:20-cv-00885-PGG-SLC Document 63 Filed 12/04/20 Page 6 of 6




                     20.      I also remember later, when I spoke with Shannon about the above issues, he said

            “they doing all that to me too.” We would complain to the managers Sadaam and Jose about all

            our missing hours, and they would always say “don’t worry” or “I got you” or “I’ll adjust it,” but

            they never did.

                     21.      In September of 2019, after I had ceased working for Defendants. I spoke with

            both Shana and Shannon around Hudson Yards.                They were still working at Little Spain

            Marketplace. And they complained to me again about the unfairness of their time keeping and

            complained that the locker-room situation was still a mess.

                     22.      When I was hired by Defendants, I did not receive a wage and hour notice as

            required under New York Labor Law, and Defendants never informed me of how to obtain one.

            Based on my personal observations and conversations, no other employee ever received a written

            wage and hour notice at the time of hiring or thereafter, informing them of their rates of pay or

            other requirements under the New York Labor Law.

                     23.      During my employment with Defendants, I received wage statements from

            Defendants, but they failed to state the correct number of hours that I worked each week, due to

            Defendants’ time shaving policies. Based on my personal observations and conversations with

            my co-workers, other employees received similar improper proper wage statements.

                     24.      I do not have any conflicts with prospective class members.




                     11/30/2020
            Dated: _______________                           ______________________________
                                                                      Derrick Stewart




                                                                  6
